REVENUESHARES ETF TRUST REVENUESHARES LARGE CAP FUND REVENUESHARES MID CAP FUND REVENUESHARES SMALL CAP FUND REVENUESHARES FINANCIALS SECTOR FUND REVENUESHARES ADR FUND REVENUESHARES NAVELLIER OVERALL A-100 FUND Supplement dated March 7, 2013 to the Prospectus dated October 29, 2012 Effective immediately, the website of the RevenueShares ETF Trust (the “Trust”) is www.revenueshares.com and the telephone number of the Trust is 1-888-854-8181.All references to the Trust’s website and telephone number currently in the Prospectus are hereby superseded. Please retain this Supplement with your Prospectus for future reference.
